Citation Nr: 1230278	
Decision Date: 09/04/12    Archive Date: 09/10/12

DOCKET NO.  05-13 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability to include posttraumatic stress disorder (PTSD); depression, also claimed as secondary to PTSD; and bipolar II disorder.

2.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his mother



ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Counsel


INTRODUCTION

The Veteran served on active duty from February 1988 to May 1988 and from November 1988 to May 1993. 

This appeal to the Board of Veterans' Appeals (Board) is from a March 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, that denied entitlement to service connection for PTSD, a mental condition to include depression, hepatitis C, an upper thoracic condition, and for exposure to tuberculosis/PPD converter.  

The Veteran testified at a hearing at the RO in September 2009, before a Veterans Law Judge (VLJ) of the Board.  A transcript of the hearing is associated with the claims file.  In a June 2012 notice, the Veteran was informed that the VLJ who had conducted his September 2009 Travel Board hearing was no longer employed by the Board and he therefore had the right to an additional hearing before a different Veterans Law Judge.  38 U.S.C. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2011).  He was advised that he had 30-days to respond to the letter, and that, if he did not respond, the Board would assume that he wished to proceed without an additional hearing.  To date, the Veteran has not responded.  The Board will therefore assume that he does not want another hearing and render a decision on the available record. 

In a January 2010 decision, the Board denied the Veteran's service-connection claim for tuberculosis.  Also in January 2010, the Board remanded the remaining claims (service-connection for an acquired psychiatric disability, Hepatitis C, and a thoracic spine disability), to the RO, via the Appeals Management Center (AMC), for additional development and consideration.  Based on his contentions and diagnoses, the Board recharacterized the claims involving various psychiatric disorders as a single issue, namely entitlement to service connection for an acquired psychiatric disability, to include PTSD, depression, and bipolar II disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

In an October 2011 rating decision, on remand, the AMC granted service connection for the claimed thoracic spine disability (degenerative joint disease of thoracic spine), and assigned an initial 10 percent disability rating, effective February 18, 2003.  As this determination constitutes a full grant of the benefits sought as to that claim, it is no longer in appellate status.  See Grantham v. Brown, 114 F.3d. 1156 (Fed. Cir. 1997).

In April 2012, the AMC issued a supplemental statement of the case (SSOC) continuing to deny the remaining claims for service connection for an acquired psychiatric disability and hepatitis C, and returned the file to the Board for further appellate review.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, an additional remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011).


A.  Addendum Opinion on Acquired Psychiatric Disability

Another remand is required to ensure compliance with the Board's prior remand directives issued in January 2010.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Board previously remanded this issue for the AMC to provide the Veteran a VA examination and opinion addressing the nature and etiology of his claimed acquired psychiatric disability.  38 C.F.R. § 3.159(c)(4).  The Veteran has related several in-service stressors and also claims that working as a paramedic required him to handle severely wounded people on a daily basis.  

In this regard, the Board's January 2010 remand, in directive #3, specifically directed the VA examiner to consider two alleged stressors as containing credible supporting evidence:  (1) the first credible stressor involves the treatment of a friend 
who had returned to the barracks after having been stabbed in a fight, with a hematoma bursting during the treatment, and the serviceman was then taken to an emergency room; and (2) the second credible stressor involves participation in a joint task force, during which the Veteran was sent to pick up an individual assumed to be an active duty member who had been injured in a street fight in a Mexican border town.  However, the injured person was a civilian and as he was being loaded into the ambulance, shots were fired at the ambulance and crew.  

On remand, a September 2010 VA examination diagnosed Axis I chronic and prolonged PTSD of mild severity; intravenous (IV) drug abuse; cocaine dependence and multiple drug abuse, currently in partial and prolonged remission; and depression, not otherwise specified (NOS), currently in remission.  Nonetheless, the VA examining psychiatrist provided a negative medical nexus opinion, as follows:  

[The Veteran] has struggled with symptoms of mild PTSD since his time as a paramedic in the U.S. Navy, which [appears to have been perpetuated by continued] stress and triggers while working as a paramedic in [and after] leaving navy.  Based on the nature of stressors, course of the illness and current severity in the background of [the Veteran's] emotional challenges before joining the U.S. Navy, his PTSD is less likely as not caused by the stressors cited by him while working for U.S. Navy.

Unfortunately, it appears this medical opinion does not comply with the January 2010 Board remand for a VA examination and medical nexus opinion for an acquired psychiatric disability.  The failure to ensure that all reasonable efforts have been made to collect all relevant records, as is apparent in this case, amounts to a violation of the principles of Stegall v. West, 11 Vet. App. 268 (1998).  

There is no indication that the September 2010 examiner specifically considered the two in-service stressors, detailed above, whose credibility has already been conceded by the Board.  This by itself is reason enough to remand the issue for another VA examination and medical opinion.  Indeed, the examiner did not initially have access to the claims file, until an addendum in June 2011, in which the VA examiner reaffirmed the negative opinion upon review of the claims file.

Moreover, the September 2010 examiner's negative etiological opinion appears to lack a discernable rationale and provide contradictory statements.  The examiner's conclusion both suggests that the Veteran had onset of mild PTSD symptoms since stressors as a paramedic, while at the same time discounting the notion of possible etiology to service.  Inadequate medical examinations include examinations that contain only data and conclusions, do not provide an etiological opinion, are not based upon a review of medical records, or provide unsupported conclusions.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Also, the September 2010 VA examiner should have considered the Veteran to have been in sound mental health upon entry.  When no preexisting medical condition is noted upon entry into service, a Veteran is presumed to have been sound upon entry.  38 U.S.C.A. § 1111; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed.Cir.2004).  

In these critical respects, then, the Board finds that the September 2010 VA examination and medical opinion was inadequate and deficient to meet the January 2010 Board remand directive for a VA examination and opinion.  The Veteran should be afforded another VA psychiatric examination to determine both the nature and etiology of any acquired psychiatric disorder, including whether due to the alleged in-service traumatic stressors.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79 (2006).  When VA undertakes to examine a Veteran, VA is obligated to ensure that that examination is adequate.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).

B.  Addendum Opinion on Hepatitis C

Another remand is required to ensure compliance with the Board's prior remand directives issued in January 2010.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Board previously remanded this issue for the AMC to obtain an addendum opinion from the physician who examined the Veteran in January 2004, and provided a medical opinion against an etiological link to service for hepatitis C.  

The Veteran contends he developed hepatitis C exposure due to duties as a hospital corpsman/paramedic in service.  At a VA examination in January 2004, it was noted that a positive blood test for Hepatitis C antibodies had been reported.  The examiner noted there was a possibility that the two needle sticks which the Veteran reported as occurring in-service at Balboa in the 1990 to 1991 time period could have been a source.  However, the examiner opined, "it is far more likely that unprotected sex or needle illegal drug use may have been the source [of his hepatitis C]."  In that regard, the examiner cited that the Veteran admitted having unprotected sex while on active duty and since discharge; and he had also denied drug use on active duty but admitted illegal drug use with needles after service.  The January 2004 examiner concluded that it was very unlikely that the Veteran contracted hepatitis C while he was on active Navy duty because of the preceding information.  The examiner stated, "I think it is most likely that either unprotected sex or the use of needles for illegal drugs are the cause, but we have no proof."

In that regard, the Board had previously noted inconsistencies in the January 2004 VA examiner's negative medical nexus opinion.  In particular, the examiner's opinion suggests that the cause of his current hepatitis C was either unprotected sex or use of needles for illegal drugs.  However, it is not clear why this would have been the basis for a negative medical nexus opinion, since the Veteran admitted to the examiner that he had unprotected sex during active duty service.  As such, the Board's January 2010 remand sought an addendum opinion to clarify the January 2004 VA examiner's opinion.  

On remand, the Board readily acknowledges that the AMC did arrange in November 2010 for another VA medical etiological opinion on hepatitis C, but notes that two different clinicians performed the VA examinations in January 2004 and November 2010, respectively.  The November 2010 VA examiner reviewed the claims file and diagnosed chronic hepatitis C without complications.  The November 2010 examiner reviewed the Veteran's medical history on file, but provided a negative opinion against etiology of hepatitis C to service.  The examiner stated, "[i]t is unlikely that the Veteran's hepatitis C was contracted while he was on active duty as an EMT medic though he had needle sticks on one or two occasions."  The examiner reasoned that hepatitis C is uncommonly transmitted this way and investigation did not find that there was exposure to hepatitis C in either case.  The examiner further reasoned that hepatitis C is most commonly transmitted by shared needles among IV drug users, and in the past, by blood transfusions prior to the invention of a successful identifying test for hepatitis C.  However, noting the Veteran's post-service IV drug use, the examiner opined that "...it is more likely that this is the source of his chronic hepatitis C."  

Unfortunately, the November 2010 VA simply did not address the Veteran's reported unprotected sex during active duty as another potential cause of his current, chronic hepatitis C disability.  The Board recognizes that its Remand Order failed to clearly identify the risk factors cited in the January 2004 examination.  Nevertheless, inasmuch as this was also a key inadequacy of the January 2004 examination opinion, the November 2010 VA medical opinion does not help to resolve the claim.  In this respect, both the January 2004 and November 2010 VA compensation opinion reports are inadequate.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Board emphasizes that a key reason for the Board's prior remand was for the AMC to obtain an addendum medical opinion that would consider the Veteran's unprotected sex during service in offering an opinion for or against etiology to service of his hepatitis C.  


Moreover, on remand, there is no indication that the AMC attempted to obtain the requested addendum opinion from the January 2004 VA examiner concerning the etiology of the Veteran's hepatitis C.  Importantly, the AMC issued a deferred rating decision in April 2012 that explicitly acknowledged that January 2010 Board remand directive #4 (concerning the requested addendum opinion) was not completed.  

Thus, there was non-compliance with the January 2010 Board remand directive for an addendum medical nexus opinion for hepatitis C.  The failure to ensure that all reasonable efforts have been made to comply with the Board's remand directives, as is apparent in this case, amounts to a violation of the principles of Stegall v. West, 11 Vet. App. 268 (1998).  

Further clarification of the January 2004 VA examiner's opinion is still needed, particularly to address the role that the Veteran's reported unprotected sex during active duty had on potential etiology to service of his current hepatitis C.  To the extent that the more recent November 2010 VA medical opinion suffers from the same inadequacy, further clarification of the latter opinion would also help resolve this claim.  When VA undertakes to examine a Veteran, VA is obligated to ensure that that examination is adequate.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).  On remand, the AMC should obtain addendum opinions on the negative etiological opinions provided in January 2004 and November 2010.  See Stegall, 11 Vet. App. at 268.  

C.  VA Treatment Records

The claims file further reflects that the Veteran receives ongoing medical treatment through the North Texas VA Health System.  Specifically, when he was examined in November 2010, the examiner indicated that the Veteran had been followed by the Dallas VA Medical Center (VAMC) since 2003.  The September 2010 psychiatric examination similarly noted that the Veteran had received VA outpatient psychiatric treatment through 2009.  However, the claims file only includes outpatient and inpatient treatment records dated through 2008.  Any additional VA treatment records should be obtained. The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). The AMC should obtain and associate with the claims file all outstanding VA records.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should contact the Veteran and obtain the names, addresses, and approximate dates of treatment for all medical care providers, VA and non-VA, that treated him for his hepatitis C or psychiatric disorder.  Of particular interest are VA clinical records pertaining to treatment through the North Texas VA Health System  since 2008.  

All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2)  and 38 C.F.R. § 3.159(e).

2.  After completing the requested development in the above paragraph, schedule a VA examination for a medical opinion concerning the Veteran's present acquired psychiatric disorder.  The examination should include all necessary diagnostic testing and evaluation.  The claims file, including a complete copy of this remand, must be made available for review of the pertinent medical and other history.

The examiner should respond to the following:

(a) The examiner must confirm the existence of any current acquired psychiatric disorders, making specific findings regarding whether the Veteran satisfies the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) criteria of the American Psychiatric Association.  Specifically confirm whether the Veteran has current Axis I diagnoses for: (i) PTSD; (ii) depression NOS; and/or (iii) bipolar II disorder.

(b) If the examiner confirms a current PTSD diagnosis, then opine whether it is at least as likely as not (50 percent probability or greater) that the Veteran's symptoms are related to any in-service stressor(s).  

*The Veteran has related several in-service stressors and also claims that working as a paramedic required him to handle severely wounded people on a daily basis.  The record contains credible supporting evidence of two of the Veteran's alleged stressors:  (a) the first credible stressor involves the treatment of a friend who had returned to the barracks after having been stabbed in a fight, with a hematoma bursting during the treatment, and the serviceman was then taken to an emergency room; and (b) the second credible stressor involves participation in a joint task force, during which the Veteran was sent to pick up an individual assumed to be an active duty member who had been injured in a street fight in a Mexican border town.  However, the injured person was a civilian and as he was being loaded into the ambulance, shots were fired at the ambulance and crew.  

(c ) Exclusive of PTSD, if the examiner confirms the existence of any other currently diagnosed psychiatric disability (whatever the specific diagnosis), did it at least as likely as not (50 percent probability or greater) have its clinical onset during service, or is any such disability otherwise related to service, including the Veteran's claimed stressors.  In this regard, the examiner should note the Veteran's post-service diagnoses of depression NOS and bipolar II disorder.

In offering any opinion, the examiner must also consider the Veteran's lay statements of continuity of psychiatric symptomatology since service.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  Following the requested development in paragraph #1, request an addendum opinion from the physician who examined the Veteran in November 2010.  That physician should provide an opinion as to whether it is as likely as not (50 percent or greater probability) that the Veteran's hepatitis C is related to service or to an incident in service.  In providing this opinion, specifically address the Veteran's credible report of engaging in unprotected sex during service.  

The claims file must be made available to and be reviewed by the examiner and that review should be noted in the report.  If the examiner is unable to provide an opinion without an examination, the Veteran should be scheduled for an examination.  If that examiner is no longer available, request an opinion, with the option for an examination, from an appropriate specialist.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4.  Ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.

5.  Then readjudicate the claims in light of any additional evidence.  If these claims are not granted to the Veteran's satisfaction, send him a Supplemental SOC (SSOC) and give him an opportunity to respond to it before returning the file to the Board for further appellate consideration of these claims.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

